                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

HERIO SERVICING LLC, a New York
limited liability company

       Plaintiff,

v.                                                             Case No: 5:17-cv-211-Oc-30PRL

DASH EXPRESS, INC. and DANITA
HEATHCOCK

       Defendants.


                                           ORDER
       On March 8, 2019, Defendant Danita Heathcock filed a suggestion of bankruptcy advising

that she had filed for Chapter 7 Bankruptcy in the Middle District of Florida, Case Number 3:19-

bk-00306. (Doc. 27). Because these proceedings are automatically stayed as to Ms. Heathcock

pursuant to 11 U.S.C. 362(a) of the Bankruptcy Code, the amended motion for sanctions for her

failure to attend a deposition in aid of execution (Doc. 23) is terminated as moot.

       DONE and ORDERED in Ocala, Florida on March 26, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
